DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal Matters
This action is in response to papers filed 7/28/2022.  
Claims 1-8, 19-20 are pending.  
Applicant’s election of Group I,  endometriosis and the combination of miR-16, miR-191, miR-1915 and miR-362-5p in the reply filed on 10/21/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species as they do not require the elected combination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/20.
Newly submitted claims 19-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 19-20 are drawn to diagnosing and treating endometriosis.  Originally filed claim 15 (group III) is a method of treating and diagnosing.  Thus the newly presented claims would be placed in original group III.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-2, and are being examined.
The objection to the specification has been with amendment to the claims to no longer recite combinations thereof.  
The 112(a) and 112(b) rejections have been withdrawn in view of the amendment to delete the limitations which introduced new matter and indefiniteness issues.
Priority
	The instant application was filed 02/21/2020 is a division of 14495561, filed 09/24/2014 , which  is a continuation of PCT/US13/30382, filed 03/12/2013 which  claims priority from provisional application 61617532, filed 03/29/2012 .
Response to Arguments
	This is a new grounds of objection.
Improper Markush Group
Claims 1, 2, are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a of correlating miRNA with endometriosis.  
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on amplification and measuring of a different miRNA or combination of miRNA.  Each miRNA or combination of miRNA that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of miRNA or combination of miRNA is that they are differences within a population and tissues.  The miRNA or combination of miRNA recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide alteration that occurs at a different location in the genome.  The only structural similarity present is that all detected miRNA or combination of miRNA are part of nucleic acid molecules.  The fact that the miRNA or combination of miRNA comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with a diagnosis.   The association between miRNA or combination of miRNA is not considered as ‘property’ as the association is a statistical construct, it is a conclusion based on analysis of a specific population and may not be present in subject outside of the population assayed.  Further there is no evidence the association was known in the prior art.  While the instant specification asserts the miRNA or combination of miRNA have a common function of being correlated with the asserted phenotype, the association between the claimed miRNA or combination of miRNA is not clear from their very nature.  If the instantly claimed miRNA or combination of miRNA are placed in a group with an equal number of miRNA the skilled artisan could not differentiate those associated with a phenotype from those that are not associated with a phenotype.  Thus the one of skill in the art could not identify those miRNA or combination of miRNA that are asserted to be associated with the phenotype by their very nature. Thus the instant claims have not met the requirements of a proper Markush group. 
Further Yan (Molecular Cancer 2013, 12:92) teaches miR-16 targets ARL2,  CDS2, ANAPC13, NUPL1, , MAP7, ARG2, RARS, PRDM4, SPRYD3, ATF6, TMEM109, PS6KA3, BCR, KIF3B, ENTPD6, CCND3,  ARHGDIA, GABARAPL1, PLEKHB2, FLJ11149, DNAJC5, ZNF622, ANXA11, VPS33B, ANLN, PTH2 0. While Nagpal ((2014) Frontiers in genetics(2014) pages 1-10) teaches miR-191 targets SATB1`, RIOK3, EGR1, SOX4 SRY, MDM4, CDK6, CCND2, NDST1, BDNF, TMP3
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments 
	The response traverses the rejection asserting the rejection does not address an art accepted class.  This argument has been thoroughly reviewed but is not considered persuasive as the response appears to be arguing the miRNA are all miRNA and thus of the same class.  However, this argument would suggest that any miRNA would anticipate or render obvious the instant claims.  However this is inconsistent with the specification which teaches that not all miRNA are part of the class, which is further identified by the claim reciting specific miRNA, instead of merely requiring measuring of any miRNA.  Thus this argument is not persuasive.  
	The response further traverses the rejection in view of Ex Parte Narva.  This argument has been thoroughly reviewed but is not considered persuasive as the claims of Narva are all drawn to siRNA which inhibit ROP expression .  However, there is no evidence the instant Markush group targets the same gene.  Instead the specification identifies the miRNA as unique miRNA signatures (page 50, top).  
The response also sites Ex parte Buyyarapu.  However in that decision the PTAB indicated the recited SEQ ID NO were linked to a single locus.  However the instant miRNA are located throughout the genome and are not associated with a specific locus or a specific target.  However miR-21 is associated with both endometriosis and EAOC according to the specification.  
Further Yan (Molecular Cancer 2013, 12:92) teaches miR-16 targets ARL2,  CDS2, ANAPC13, NUPL1, , MAP7, ARG2, RARS, PRDM4, SPRYD3, ATF6, TMEM109, PS6KA3, BCR, KIF3B, ENTPD6, CCND3,  ARHGDIA, GABARAPL1, PLEKHB2, FLJ11149, DNAJC5, ZNF622, ANXA11, VPS33B, ANLN, PTH2 0. While Nagpal ((2014) Frontiers in genetics(2014) pages 1-10) teaches miR-191 targets SATB1`, RIOK3, EGR1, SOX4 SRY, MDM4, CDK6, CCND2, NDST1, BDNF, TMP3
Finally, Kirschner ( PLOS one (2011) volume 6, e24145) pages 1-9) teaches hemolysis increases miR-16 expression (abstract, discussion). Zuo (blood (2011) volume 118, pages 413-415) teaches miR-16 is decreased in MDS. Redell (Journal of Neurotrama (2010) volume 27, pages 2147-2156) teaches miR-16 expression increased in traumatic brain injury.  Thus the art does not recognize the miRNA recited as being correlated with a single phenotype.  
The response continues by arguing they have a common use.  However miR-21 is associated with both endometriosis and EAOC according to the specification.  Thus it is unclear what the common use is.  Finally for a proper Markus group it is clear from their very nature or from the prior art that all of them possess this property. If the instantly claimed miRNA or combination of miRNA are placed in a group with an equal number of miRNA the skilled artisan could not differentiate those associated with a phenotype from those that are not associated with a phenotype.  Thus the one of skill in the art could not identify those miRNA or combination of miRNA that are asserted to be associated with the phenotype by their very nature. Thus the instant claims have not met the requirements of a proper Markush group. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor (2010/0298151), Teague (Human Reproduction Update (2010) volume 142-165), Shah (Thesis  EFFECTS OF 5-FLUOROURACIL DRUG TREATMENT ON THE EXPRESSION PROFILE OF MICRORNAS IN MCF7 BREAST CANCER CELLS”, July 2010).
	Taylor is drawn to a method of diagnosis of cancer or adverse pregnancy outcome by measuring cancer derived exosomes (abstract).  Taylor teaches, “[0019] In some of the embodiments disclosed herein the subject is human. Further, In some of the embodiments disclosed herein the biological sample comprises milk, blood, serum, plasma, ascites, cyst fluid, pleural fluid, peritoneal fluid, cerebral spinal fluid, tears, urine, saliva, sputum, or combinations thereof.”
Taylor teaches, “[0014] In some embodiments of these methods, the cancer is a cancer selected from the group consisting of ovarian cancer, cervical cancer, breast cancer, endometrial cancer, colon cancer, prostate cancer, lung cancer, melanoma, and pancreatic cancer. “
Taylor teaches, “[0017] In some of these methods, determining the amount of the one or more miRNAs comprises labeling the one or more miRNAs, and in some embodiments, then capturing the one or more miRNAs with one or more polynucleotide probes that each selectively bind the one or more miRNAs. In other embodiments of these methods, determining the amount of the one or more miRNAs comprises using a real-time polymerase chain reaction to quantitate the amount of the one or more miRNAs.”  Taylor teaches isolation of miRNA from exosomes  and blood derived exosomes (0113-0114).
Taylor teaches, “[0019] In some of the embodiments disclosed herein the subject is human. Further, In some of the embodiments disclosed herein the biological sample comprises milk, blood, serum, plasma, ascites, cyst fluid, pleural fluid, peritoneal fluid, cerebral spinal fluid, tears, urine, saliva, sputum, or combinations thereof.” 
Taylor teaches, “0092] Determining the amount of cancer-derived exosomal miRNAs can alternatively, or in addition to microarray analysis, comprise using real-time polymerase chain reaction (PCR), for example such as is disclosed in detail in the present Examples. Real-time PCR (RT-PCR) can provide accurate and rapid data as to presence and amount of miRNAs present in a sample. FIG. 2 provides a flowchart of an exemplary protocol for isolating and measuring exosomal-derived miRNAs by RT-PCR. Additional details of exemplary methodologies are set forth in the present Examples.”
Taylor teaches, “[0107] Total RNA was isolated from the tumor cells and exosomes using the mirVana miRNA isolation kit according to manufacturer's instructions (Ambion, Austin, Tex.). The RNA quality, yield, and size of miRNA fractions were analyzed using Agilent 2100 Bioanalyzer (Agilent Technologies, Foster City, Calif.). The isolated miRNAs were 3'-end labeled with Cy3 using the mirVana miRNA Array Labeling Kit (Ambion) and the Post Labeling Reactive Dye kit (Amersham Bioscience, Pittsburgh, Pa.). MicroRNA profiling was performed in duplicate by Ocean Ridge Biosciences (Jupiter, Fla.) using microarrays containing probes for 467 human mature miRNAs. This analysis used custom-developed miRNA arrays covering the 467 miRNAs present in the Sanger Institute mirBASE v9.0, consisting of 35-44-mer oligonucleotides, manufactured by Invitrogen and spotted in duplicate. After hybridization, the miRNA arrays were scanned using a GenePix 4000A array scanner (Axon Instruments, Union City, Calif.) and the raw data normalized and analyzed using GeneSpring 7.0 Software (Silicon Genetics, Redwood City, Calif.). Normalization was performed by expressing each miRNA replicate relative to control miRNA (Ambion) added to each sample, allowing comparisons between arrays. Threshold and 95.sup.th percentile of negative controls (TPT95) were calculated based on hybridization signal from negative control probes including: 38 mismatch and shuffled control probes and 87 non-conserved C. elegans probes. To define sensitivity, NCode synthetic miRNA was spiked at 1/500,000 mass ratio into labeling reactions and the signal intensity was detected. For specificity, perfect match probes for miR-93, miR-27a, and miR-152 and 2 mismatches for each were used. The 2 base pair mismatch probes demonstrated a signal below or at TPT95 on all arrays.”
Taylor teaches use of samples from serous ovarian cancer (0100)
Taylor teaches age-matched normal controls (0111).
Taylor in table 1 teaches the detection of miR-16, miR-21, mir-191 and miR-362.
Taylor in table 1 teaches the detection of miR-16, miR-21, mir-191 and miR-362. Shah teaches the use of a microarray to detect mir-16, mir-21, mir-191, mir-1915, and mir-362-5p (table 3.1, page 111).
Thus Taylor suggests the blood samples from serous ovarian, healthy controls and a test subject for the expression of microRNA including miR-16, miR-21, mir-191 and miR-362.  
Taylor does not specifically teach detection of miR-1915 or miR-362-5p or blood samples from subjects suspected of endometriosis.
Shah teaches the use of a microarray to detect mir-16, mir-21, mir-191, mir-1915, and mir-362-5p (table 3.1, page 111).
Teague teaches, “A strong correlation was demonstrated between the miRNA profiles of serum and cancer tissue in patients with ovarian cancer (Taylor and Gercel-Taylor, 2008; Resnick et al., 2009), suggesting that miRNAs may be secreted from tissues into the bloodstream…… If endometriosis associated miRNAs can be identified in serum, a non-invasive blood test could be developed to diagnose this chronic condition.” (page 156, 2nd column).  Teague further teaches sample from eutopic and ectopic endometrial samples(page 146, 1st column, differentially regulated miRNAs in endometriosis). Teague teacher approximately 6-10% of reproductive age women suffer from painful periods, chronic pelvic pain and subfertility due to endometriosis (page 146, 1st column top).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain a plasma sample from a human female suspected of having endometriosis, purify nucleic acids, amplify miRNA,  the measure level(s)  of miRNA including mir-16, mir-21, mir-191, mir-1915, and mir-362-5p by use of microarrays.  The artisan would be motivated to detect known miRNA and samples to identify correlations of circulating miRNA in different endometrial/ovarian conditions with pelvic pain.  The artisan would have a reasonable expectation of success as the artisan is merely assaying  known samples with known reagents for detecting known miRNA.
Taylor in table 1 teaches the detection of miR-16, miR-21, mir-191 and miR-362. Shah teaches the use of a microarray to detect mir-16, mir-21, mir-191, mir-1915, and mir-362-5p (table 3.1, page 111).
Response to Arguments
The response traverses the rejection asserting Taylor does teach purifying, amplifying and measuring the recited miRNA in subjects suspected of having endometriosis.  This argument has been thoroughly reviewed but is not considered persuasive as the Teague specifically suggest examination of blood miRNA  endometrial biomarkers.  Further the conditions taught by Taylor(endometrial cancer)  target the same tissues as those as endometriosis and thus the subject may be suspected of having endometriosis.  Further some of these conditions overlap with those the instant specification suggest the recited miRNA can be used to differentiate from endometriosis.
The response continues by asserting Shah teaches the use of MCF7 cells.  This argument has been thoroughly reviewed but is not considered persuasive as Shah is being relied upon for the use of a microarray which detects the recited miRNA.  
The response further provides arguments with respect to correlating the with endometriosis.  This argument has been thoroughly reviewed but is not considered persuasive as the rejected claims do not require any correlation, but merely limit the subjects based on they are suspected of having endometriosis which .  
Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634